Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	The application is still pending regarding claims 1-5, 8-20. Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive. Therefore a FINAL REJECTION is being administered in view of Shaun L. Harris et al. (US Publication 2006/0174140) and Su Yeon Doo et al. (US Publication 2017/0294216).
2.	Applicant’s arguments are summarized as the following:
A.	Claim 1 is patentable over the combination of Harris and Doo because these references fail to disclose or suggest each and every feature of claim 1 including, inter alia, “a memory device including ... a voltage regulator ... wherein the voltage regulator comprises a power management integrated circuit (PMIC) that includes one or more registers.” Nor would a person skilled in the art be motivated to modify Harris and Doo to include this feature. The Office Action cites to a PMIC of a host device, not one comprised by a voltage regulator included in a memory device, and separately points to a mode register of a memory device that is necessarily not included in the PMIC of the host.
In response to applicant’s argument A, the examiner notes the combination of Harris and Doo provided the needed components and functionality to accomplish the claimed invention. For instance, the disclosure of Harris provides the device elements of the memory system. Within this system the applicant requires a voltage regulator to include additional features or functionality. The disclosure of Doo was included because it recognizes that a voltage regulator may be provided to drive the core circuit of the memory device in Doo. (Paragraph [0039]) The power switch and mode register may also include a voltage regulator (Paragraph [0064 and 0068]) working with and the internal circuit (Paragraph [0055 and 0066]) of Doo’s memory device in fact further regulates the voltage changes and would be an obvious combination according to the examiner’s observation for changing the internal voltage of a memory device.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shaun L. Harris et al. (US Publication 2006/0174140), hereafter Harris in view of Su Yeon Doo et al. (US Publication 2017/0294216), hereafter Doo.
Regarding claim 1 Harris discloses a memory system (Fig. 1), comprising: 

a power supply (external voltage source) configured to provide a supply voltage (104) to a memory device (memory module 100A); (Figure 1; Paragraph [0009])  

the memory device (100A) including: 

one or more external inputs (via source path 104) configured to receive the supply voltage (via external voltage source);  (Figure 1; Paragraph [0002])

a voltage regulator (voltage regulator module 102) configured to receive the supply voltage (12V) from the one or more external inputs (104) and to output an output voltage (106/108);  (Paragraph [0009]; Figure 1)

one or more memories (via DRAM 110) configured to receive the output voltage (via Vdd 108) from the voltage regulator (102); (Figure 1)

and one or more external outputs (via daisy chained interface 116) configured to receive the output voltage from the voltage regulator and to supply the output voltage to one or more connected devices (via next memory module) (Paragraph [0009]; Figure 1) 

and the one or more connected devices (via next memory module), wherein the one or more connected devices are configured to receive the output voltage (Vcc 106) from the one or more external outputs (via buffer 112) and do not receive the supply voltage from the power supply (via the 12+V power supply is not used directly by DRAM devices or buffer/logic components of the memory assembly) (Paragraph [0011 and 0013])

Harris does not explicitly disclose wherein the voltage regulator comprises a power management integrated circuit (PMIC) that includes one or more registers configured to store information corresponding to the output voltage, and wherein the information comprises a voltage level of the output voltage, a tolerance corresponding to the voltage level, or a combination thereof.  

Doo discloses wherein the voltage regulator (voltage regulator via power switch 140) comprises a power management integrated circuit (PMIC) (Mode register 150 via voltage regulator) that includes one or more registers (register 151; Paragraph [0065]) configured to store information corresponding to the output voltage. (Paragraph [0008, 0031 0064, and 0068])

and wherein the information comprises a voltage level of the output voltage (via command to power down or exit power down mode; Paragraph [0051]), a tolerance corresponding to the voltage level (via control command), or a combination thereof.  (Paragraph [0031 and 0066]; Figure 6)

Doo and Harris are analogous art because they are from the same field of endeavor involving power supply arrangements.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the PMIC of Doo with the system of Harris. The motivation behind such a combination would have been to dynamically change or manage a supply voltage of a memory device. (Paragraph [0002, 0008, and 0055] of Doo)


Claim 2 is rejected for the reasons set forth hereinabove for claim 1, and further the modified Harris discloses wherein the output voltage comprises a first output voltage (106 Vcc) and a second output voltage (108 Vdd), wherein the one or more memories (110) are configured to receive the second output voltage (Vdd) from the voltage regulator (102), and wherein the one or more external outputs (via 112) are configured to receive the first output voltage (Vcc) from the voltage regulator (102) and to supply the first output voltage to the one or more connected devices (next memory module). (Figure 1; Paragraph [0009] of Harris) 


Claim 3 is rejected for the reasons set forth hereinabove for claim 2, and further the modified Harris discloses wherein the one or more external outputs (via 112) are a first one or more external outputs (via daisy chain interface 116), wherein the one or more connected devices (next memory module) comprise first one or more connected devices (via 306-1) and second one or more connected devices (via 306-3), further comprising a second one or more external outputs (via memory link 304), and wherein the second one or more external outputs (via buffer) are configured to receive the second output voltage from the voltage regulator (VRM; Paragraph [0016]) and to supply the second output voltage to the second one or more connected devices (Paragraph [0013 and 0017]). (Figures 1 and 3 of Harris)
 

Claim 4 is rejected for the reasons set forth hereinabove for claim 1, and further the modified Harris discloses wherein the voltage regulator (122) comprises a first voltage regulator and a second voltage regulator (via plurality of on-board VRMs 122), wherein the output voltage comprises a first output voltage and a second output voltage (via appropriate local voltage levels), wherein the one or more memories (110) are configured to receive the first output voltage (via 108) from the voltage regulator, and wherein the one or more external outputs (via 112) are configured to receive the second output voltage (via Vcc) from the voltage regulator and to supply the second output voltage to the one or more connected devices (another memory module). (Figure 1B; Paragraph [0014] of Harris) 


Claim 5 is rejected for the reasons set forth hereinabove for claim 1, and further the modified Harris discloses wherein one or more connected devices (another memory module) are configured to receive the output voltage from the external outputs (via buffer 112) exclusive of any other power supply (independent from external voltage sources). (Paragraph [0011 and 0013] of Harris) 


Claim 9 is rejected for the reasons set forth hereinabove for claim 1, and further discloses wherein the PMIC (Mode register 150 via voltage regulator) is configured to output the information in response to receiving a command (via control command) from a connected host device (via host 10). (Paragraph [0031] of Doo)


Claim 10 is rejected for the reasons set forth hereinabove for claim 1, and further discloses wherein the PMIC (Mode register 150 via voltage regulator) is configured to modify the information (via stored control command) in response to receiving a command (via control command)  from a connected host device (via host 10). (Figure 6; Paragraph [0066 and 0067] of Doo)


Claim 11 is rejected for the reasons set forth hereinabove for claim 1, and further discloses wherein the PMIC (Mode register 150 via voltage regulator) is configured to modify the output voltage (via changes the received signal) reading the stored the information (via stored control command). (Figure 6; Paragraph [0066 and 0067] of Doo)


Claim 12 is rejected for the reasons set forth hereinabove for claim 10, and further discloses wherein the connected host device (via host 10) is a processor of the memory system (electronic system 1). (Figure 1; Paragraph [0022] of Doo)


Claim 13 is rejected for the reasons set forth hereinabove for claim 12, and further discloses wherein the one or more external devices (memory device 2100/2200) comprise the processor (host access 1st and 2nd memory devices in the LRDIMM). (Paragraph [0092]) 

 
Claim 14 is rejected for the reasons set forth hereinabove for claim 1, and further the modified Harris discloses wherein the memory device is a memory module (memory module100B), and wherein the one or more external inputs and the one or more external outputs are comprised by an edge connector (Figure 3) of the memory module (306). (Figure 3; Paragraph [0017] of Harris) 

 
Claim 15 is rejected for the reasons set forth hereinabove for claim 14, and further the modified Harris discloses wherein the memory module (100) is a dual in-line memory module (DIMM) (DIMM).  (Paragraph [0002]; Figure 1 of Harris)

 
Claim 16 is rejected for the reasons set forth hereinabove for claim 2, and further the modified Harris discloses wherein the output voltage comprises a first output voltage and a second output voltage, wherein the one or more memories (via the memory devices can be of any known DDR type) comprise one or more non-volatile memories, wherein the memory system further comprises one or more volatile memories (DRAM 110) are configured to receive the first output voltage from the voltage regulator (via Vdd), and wherein the one or more non-volatile memories (any known DDR type) are configured to receive the second output voltage from the voltage regulator. (Figure 1; Paragraph [0009] of Harris)


Regarding claim 18 Harris discloses a method for operating a memory system, comprising: 

providing a supply voltage (external voltage source) from a power supply (104)to the memory device (memory module 100A); (Figure 1; Paragraph [0002])

generating from the supply voltage, with a voltage regulator (voltage regulator module 102) of the memory device, an output voltage (106/108); (Paragraph [0009]; Figure 1)

providing the output voltage (via Vdd 108) to one or more memories (via DRAM 110) of the memory device;  (Figure 1; Paragraph [0009])  

and providing the output voltage (via Vcc) to one or more connected devices (next dimm) external to the memory device (via daisy chained interface 116), wherein the one or more connected devices receive the output voltage from the external outputs (via buffer 112) and do not receive the supply voltage from the power supply (via the 12+V power supply is not used directly by DRAM devices or buffer/logic components of the memory assembly), (Paragraph [0011 and 0013]) 

Harris does not explicitly disclose wherein the voltage regulator comprises a power management integrated circuit (PMIC) that includes one or more registers configured to store information corresponding to the output voltage, and wherein the information comprises a voltage level of the output voltage, a tolerance corresponding to the voltage level, or a combination thereof.  

Doo discloses wherein the voltage regulator (via power switch 140) comprises a power management integrated circuit (PMIC) (Mode register 150) that includes one or more registers (register 151; Paragraph [0065]) configured to store information corresponding to the output voltage. (Paragraph [0008 and 0031])

and wherein the information comprises a voltage level of the output voltage (via command to power down or exit power down mode; Paragraph [0051]), a tolerance corresponding to the voltage level (via control command), or a combination thereof.  (Paragraph [0031 and 0066]; Figure 6)

Doo and Harris are analogous art because they are from the same field of endeavor involving power supply arrangements.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the PMIC of Doo with the system of Harris. The motivation behind such a combination would have been to dynamically change or manage a supply voltage of a memory device. (Paragraph [0002] of Doo)


Claim 19 is rejected for the reasons set forth hereinabove for claim 18, and further the modified Harris discloses wherein the output voltage comprises a first output voltage and a second output voltage, wherein providing the output voltage to one or more memories of the memory device comprises providing the second output voltage (108) to one or more memories (110) of the memory device, and wherein providing the output voltage to one or more connected devices external (next memory module) to the memory device comprises providing the first output voltage (106) to one or more connected devices external to the memory device (100).  (Paragraph [0009] of Harris). 


 Regarding claim 20 Harris discloses a memory system, comprising: 

a power supply (external voltage source) configured to provide a supply voltage(104) to a memory device (memory module 100A); (Figure 1; Paragraph [0002]);  

the memory device including: 

one or more external inputs (via 120) configured to receive the supply voltage;  

a voltage regulator (VRM 122) configured to receive the supply voltage (via from external voltage source) from the one or more external inputs (120) and to output an output voltage;  (Figure 1; Paragraph [0009])

one or more memories (DRAM 110) configured to receive the output voltage from the voltage regulator (122);  (Figure 1; Paragraph [0009])

and one or more external outputs (via buffer 112) configured to receive the output voltage from the voltage regulator (122) and to supply the output voltage (106) to one or more connected devices (another memory module);  (Paragraph [0014 and 0017])

and the one or more connected devices (next dim), wherein the one or more connected devices are configured to receive the output voltage (Vcc) from the one or more external outputs (via 116) and do not receive the supply voltage from the power supply (via the 12+V power supply is not used directly by DRAM devices or buffer/logic components of the memory assembly) wherein the voltage regulator (122) is further configured to modify the output voltage in response to receiving a command from a connected host device (driven via memory control or processor modules; Figure 3 and 4), (Paragraph [0011, 0013 and 0015] of Harris) 

Harris does not explicitly disclose wherein the voltage regulator comprises a power management integrated circuit (PMIC) that includes one or more registers configured to store information corresponding to the output voltage, and wherein the information comprises a voltage level of the output voltage, a tolerance corresponding to the voltage level, or a combination thereof.  

Doo discloses wherein the voltage regulator (via power switch 140) comprises a power management integrated circuit (PMIC) (Mode register 150) that includes one or more registers (register 151; Paragraph [0065]) configured to store information corresponding to the output voltage. (Paragraph [0008 and 0031])

and wherein the information comprises a voltage level of the output voltage (via command to power down or exit power down mode; Paragraph [0051]), a tolerance corresponding to the voltage level (via control command), or a combination thereof.  (Paragraph [0031 and 0066]; Figure 6)

Doo and Harris are analogous art because they are from the same field of endeavor involving power supply arrangements.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the PMIC of Doo with the system of Harris. The motivation behind such a combination would have been to dynamically change or manage a supply voltage of a memory device. (Paragraph [0002] of Doo)


Claim Objections
4.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Examiner notes this inventive concept would be allowable if being included in independent claims 1, 18, and 20 for the step down values being stored as information based on the order the output voltages travel across the connected devices.


Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013. The examiner can normally be reached Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE J TAYLOR/ 12/15/2022Examiner, Art Unit 2181                                    

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181